HUTCHESON, Circuit Judge
(dissenting).
I agree with the decision of the majority upon the first of ihe three questions decided that the judgment was a final one and that this court has jurisdiction of the appeal. Upon the second question whether the judgment given against appellant was correct, I express no opinion because I disagree with the decision of the third question that the petition appellant filed in the receivership cause to require the appellees to come in and assert their claims was a removable suit. I think it was not and that the judgment should be reversed for the error of not rtmanding it on appellant’s motion. I, therefore, dissent from the affirmance.